[a1042019roicawardform001.jpg]
INDEPENDENCE CONTRACT DRILLING, INC. PERFORMANCE UNIT AWARD AGREEMENT Return on
Invested Capital Grantee: _________ 1. Grant of Performance Unit Award. (a) As
of _______________ (the “ Effective Date ”), the date of this agreement (this “
Agreement ”), Independence Contract Drilling, Inc., a Delaware corporation (the
“Company ”), hereby grants to the Grantee (identified above) _______ restricted
stock units (the “ RSUs ”) pursuant to the Amended and Restated Independence
Contract Drilling, Inc. 2019 Omnibus Incentive Plan, as may be amended from time
to time (the “ Plan ”). The number of RSUs hereunder that are considered target
RSUs shall be ______ (the “ Target RSUs ”). The RSUs represent the opportunity
to receive a number of shares of Common Stock of the Company based upon
satisfaction of certain ROIC targets and the “Payout Multiplier ” as defined in
Exhibit A, subject to Exhibit C. The actual number of shares of Common Stock
that may be issued pursuant to the terms of this Agreement will be between 0%
and 200% of the number of Target RSUs (as determined in Exhibit A). (b) To
determine the number, if any, of RSUs that shall be deemed earned (“ Earned RSUs
”), the methodology on Exhibit A shall be followed, subject to Exhibit C. It is
understood that Earned RSU’s are also subject to a three-year time-based vesting
requirement that begins on the Effective Date, as described in paragraph 3
below. 2. Definitions. Exhibits A, B and C are incorporated into this Agreement
by reference. Unless otherwise provided, all capitalized terms used herein shall
have the meanings set forth in the Plan, or as set forth in Exhibits A, B and C.
In the event of a conflict between the terms of the Plan and terms of this
Agreement, the terms of the Plan shall control. 3. Vesting and Forfeiture.
Subject to Grantee’s continued employment with the Company or its affiliates
(the “ Company Group ”), and subject further to Exhibits A, B and C, and any
change of control or employment agreement between Grantee and a member of the
Company Group, only RSUs that become Earned RSUs shall have the opportunity to
vest, and Earned RSUs shall vest, if at all, on the third anniversary of the
Effective Date (the “ Vesting Date ”). Additionally, except to the extent a
change of control or employment agreement between Grantee and a member of the
Company Group provides otherwise, a failure of Grantee to continue his or her
employment through the Vesting Date shall result in an immediate and automatic
forfeiture of outstanding RSUs and Earned RSUs under this Agreement. 4. Purchase
Price. No consideration shall be payable by the Grantee to the Company for the
RSUs. 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform002.jpg]
5. Restrictions on RSUs and Settlement of Vested RSUs. (a) No Dividend
Equivalents are granted with respect to any RSUs. (b) The Company shall settle
vested Earned RSUs within 30 days of the date such Earned RSUs become vested in
accordance with Section 3, above. Each vested Earned RSU shall entitle the
Grantee to receive one share of Common Stock. (c) Nothing in this Agreement or
the Plan shall be construed to: (i) give the Grantee any right to be awarded any
further RSUs or any other Award in the future, even if RSUs or other Awards are
granted on a regular or repeated basis, as grants of RSUs and other Awards are
completely voluntary and made solely in the discretion of the Committee; (ii)
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Affiliate; or (iii) confer upon
the Grantee the right to continue in the employment or service of the Company or
any Affiliate, or affect the right of the Company or any Affiliate to terminate
the employment or service of the Grantee at any time or for any reason. (d) The
Grantee shall not have any voting rights with respect to the RSUs. 6.
Independent Legal and Tax Advice. Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant,
holding, vesting and settlement of the RSUs in accordance with this Agreement
and any disposition of any such Awards or the shares of Common Stock issued with
respect thereto. 7. Reorganization of Company. The existence of this Agreement
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue or bonds,
debentures, preferred stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Except as otherwise provided herein, in the
event of a Corporate Change as defined in the Plan, Section 4.5 of the Plan
shall be applicable. 8. Investment Representation. Grantee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with any federal or state securities law. Moreover,
any stock certificate for any shares of stock issued to Grantee hereunder may
contain a legend restricting their transferability as determined by the Company
in its discretion. Grantee agrees that the Company shall not be obligated to
take any affirmative action in order to cause the issuance or transfer of shares
of Stock hereunder to comply with any law, rule or regulation that applies to
the shares subject to this Agreement. 9. No Guarantee of Employment. This
Agreement shall not confer upon Grantee any right to continued employment with
the Company or any Affiliate thereof. 2 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform003.jpg]
10. Withholding of Taxes. The Company or an Affiliate shall be entitled to
satisfy, pursuant to Section 16.3 of the Plan, any and all tax withholding
requirements with respect to RSUs. 11. General. (a) Notices. All notices under
this Agreement shall be mailed or delivered by hand to the parties at their
respective addresses set forth beneath their signatures below or at such other
address as may be designated in writing by either of the parties to one another,
or to their permitted transferees if applicable. Notices shall be effective upon
receipt. (b) Transferability of Award. The rights of the Grantee pursuant to
this Agreement are not transferable by Grantee. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the RSUs, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. (c) Amendment and Termination. No amendment, modification
or termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company. (d) No Guarantee of Tax Consequences. The
Company and the Committee make no commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for compensation or benefits under this Agreement. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the granting, vesting and settlement of RSUs
pursuant to the Plan and this Agreement and the disposition of any Common Stock
acquired thereby. (e) Section 409A. The award of RSUs hereunder is intended to
either comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If the
award of RSUs is not exempt from Section 409A and the Grantee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
on which the Grantee has a “separation from service” (other than due to death)
within the meaning of Section 1.409A-1(h) of the Treasury Regulations, then
notwithstanding the provisions of this Agreement, any transfer of shares or
other compensation payable on account of Grantee’s separation from service that
constitute deferred compensation under Section 409A shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Grantee’s separation from service, or (ii) such earlier date as
complies with the requirements of Section 409A. To the extent required under
Section 409A, the Grantee shall be considered to have terminated employment with
the Company or its affiliates (the “Company Group”) when the Grantee incurs a
“separation from service” with respect to the Company Group within the meaning
of Section 409A(a)(2)(A)(i) of the Code. (f) Severability. In the event that any
provision of this Agreement shall be held illegal, invalid or unenforceable for
any reason, such provision shall be fully severable, but shall 3 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform004.jpg]
not affect the remaining provisions of the Agreement, and the Agreement shall be
construed and enforced as if the illegal, invalid or unenforceable provision had
not been included therein. (g) Supersedes Prior Agreements. This Agreement shall
supersede and replace all prior agreements and understandings, oral or written,
between the Company and the Grantee regarding the grant of the RSUs covered
hereby. (h) Governing Law. This Agreement shall be construed in accordance with
the laws of the State of Delaware without regard to its conflict of law
provisions, to the extent federal law does not supersede and preempt Delaware
law. (i) No Trust or Fund Created. This Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Grantee or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliates pursuant to this Agreement, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate. (j) Clawback Provisions. Notwithstanding any other provisions in this
Agreement or the Change of Control Agreement to the contrary, any
incentive-based compensation, or any other compensation, payable pursuant to
this Agreement or any other agreement or arrangement with the Company or an
affiliate which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or an affiliate pursuant to such law, government regulation or stock
exchange listing requirement). (k) Restrictive Covenants. Grantee agrees to the
restrictive covenants contained in Exhibit D to this Agreement. (l) Other Laws.
The Company retains the right to refuse to issue or transfer any Stock if it
determines that the issuance or transfer of such shares might violate any
applicable law or regulation or entitle the Company to recover under Section
16(b) of the Securities Exchange Act of 1934. (m) Binding Effect. This Agreement
shall be binding upon and inure to the benefit of any successors to the Company
and all persons lawfully claiming under the Grantee. [SIGNATURES ON NEXT PAGE] 4
HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform005.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above. INDEPENDENCE CONTRACT DRILLING, INC.
By: Name: Title: Address for Notices: Independence Contract Drilling, Inc. 20475
Hwy 249, Suite 300 Houston, Texas 77070 Attn: Chief Executive Officer GRANTEE
Address for Notices: Executive’s then current address shown in the Company’s
records. 5 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform006.jpg]
Exhibit A RETURN ON INVESTED CAPITAL 1. Performance Targets ROIC Entry OA Target
(Multiplier = .01% (Multiplier = 200% (Multiplier = Target) Target) 100% Target
) Performance __% __% __% Period One: Fiscal (80% of Target) (120% of Target)
Year Ended ____ Performance ___% __% Period Two: Fiscal ___% (80% of Target)
(120% of Target) Year Ended ____ Performance Period Three: ___% ___% __% Fiscal
Year Ended (80% of Target) (120% of Target) ___ Performance ___% ___% Period
Four: Three ___% (80% of Target) (120% of Target) Years Ended____ 2. Definitions
a. Average Invested Capital means the sum of Invested Capital at the beginning
of the measurement period and Invested Capital at the end of the applicable
measurement period divided by two. b. Invested Capital means Stockholders Equity
plus short and long-term debt less cash c. Non-Operating Expenses means without
duplication during any Performance Period, interest expense, gain or loss on
dispositions of assets, non-cash asset impairments, merger or acquisition
expenses (so long as such impairment does not relate to an asset acquired during
the applicable Performance Period) or other non-routine charges incurred during
the applicable Performance Period as the Committee may determine is appropriate
to include as Non-Operating Expenses during the applicable Performance Period.
d. ROIC means the ratio calculated by dividing NOPAT during the applicable
measurement period by Average Invested Capital. 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform007.jpg]
e. NOPAT means pretax net income during the applicable measurement period plus
Non- Operating Expenses during the applicable measurement period minus cash
taxes paid during the applicable measurement period 3. Committee Methodology .
a. The RSUs vested and earned shall be divided into four performance periods. b.
For purposes of determining the Company’s ROIC during any particular performance
period, the Committee shall calculate ROIC each calendar quarter (each a
measurement period) within such Performance Period, with ROIC for the applicable
Performance Period equaling the average ROIC for each of the quarterly
measurement periods during the Performance Period. c. For the applicable
Performance Period, calculate the number of Earned RSUs for such Performance
Period as follows (for the avoidance of doubt, Earned RSUs are not vested and
will not become vested RSU’s until the vesting restrictions set forth in the
Performance Unit Agreement are met): i. Performance Period One : Calculate ROIC
for Performance Period One. Multiply 1/3 of the Target RSUs by the Multiplier,
with such answer being the Earned RSUs for Performance Period One. i.
Performance Period Two : Calculate ROIC for Performance Period Two. Multiply the
1/3 of the Target RSUs by the Multiplier, with such answer being the Earned RSUs
for Performance Period Two. ii. Performance Period Three : Calculate ROIC for
Performance Period Three. Multiply 1/3 of the Target RSUs by the Multiplier,
with such answer being the Earned RSUs for the Performance Period Three. iii.
Performance Period Four : Calculate ROIC for Performance Period Four. Multiply
the Target RSUs by the Multiplier, with such answer, reduced by the amount of
Earned RSU’s attributable to the other Performance Periods (but not reduced
below zero) being the Earned RSUs for Performance Period Four. d. Determine the
number of Vested RSUs, which shall equal the sum of the Earned RSUs for
Performance Periods One, Two, Three and Four calculated pursuant to paragraph c
above. e. If any calculation with respect to the number of RSUs that are earned,
and thus the number of shares of Common Stock to be issued hereunder would
result in a fractional share, the 2 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform008.jpg]
number of shares of Common Stock to be issued shall be rounded down to the
nearest whole share. f. All calculations shall be based upon the consolidated
financial statements of the Company, prepared in accordance with generally
accepted accounting principles applied on a consistent basis. g. For actual
results achieved between Entry, Target and OA thresholds, the Multiplier for
purposes of determining number of awards earned during the applicable period
shall be calculated through interpolation. 3 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform009.jpg]
Exhibit B Certain Definitions . 1. Change of Control shall mean A. The
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act ”)) (a “ Person ”) of beneficial ownership (within the meaning of
Rule 13d- 3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock ”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “ Outstanding Company
Voting Securities ”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection C of this definition; or B. Individuals,
who, as of the date hereof constitute the Board (the "Incumbent Board ") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company's stockholders or
members, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for purpose of this subsection
B, any such individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or C. Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a " Corporate Transaction ") in
each case, unless, following such Corporate Transaction, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60 percent of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform010.jpg]
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, 20 percent or more of, respectively,
the then outstanding shares of common stock of the corporation resulting from
such Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction; or D. Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company. Notwithstanding the
foregoing, however, in any circumstance or transaction in which compensation
would be subject to the income tax under Section 409A if the foregoing
definition of “Change of Control” were to apply, but would not be so subject if
the term “Change of Control” were defined herein to mean a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5), then
“Change of Control” means, but only to the extent necessary to prevent such
compensation from becoming subject to the income tax under Section 409A, a
transaction or circumstance that satisfies the requirements of both (1) a Change
of Control under the applicable clauses (A) through (D) above, as applicable,
and (2) a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5). * * * * * 2 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform011.jpg]
Exhibit C Change of Control. 1. RSUs Becoming Earned RSUs. If prior to the
expiration of any applicable Performance Period, a Change of Control occurs, and
the Grantee has remained continuously employed by the Company Group from the
Effective Date to the date of such Change of Control, then, notwithstanding any
other provision of this Agreement to the contrary, a portion of the outstanding
Target RSUs that have not previously converted to Earned RSUs shall
automatically and immediately become Earned RSUs on the date of such Change of
Control determined by the following: a. If the Change of Control occurs prior to
the expiration of Performance Period II, all Target RSUs (to the extent not
previously forfeited) shall be included in the below fraction to determine what
portion of the RSUs are Earned RSUs. b. If the Change of Control occurs prior to
the expiration of Performance Period II, 75% of Target RSUs (to the extent not
previously forfeited) shall be included in the below fraction to determine what
portion of the RSUs are Earned RSUs. c. If the Change of Control occurs prior to
the expiration of Performance Period III and IV, 50% of the Target RSUs (to the
extent not previously forfeited) shall be included in the below fraction to
determine what portion of the RSUs are Earned RSUs. The fraction (not greater
than 1) to be utilized in the above calculations shall be determined as follows:
the numerator being the number of months (not including any partial months) that
have elapsed since the Effective Date to the date of the Change of Control, and
the denominator being the total number of months in the period beginning on the
Effective Date and ending on the third anniversary of the Effective Date.. 2.
Earned RSUs Becoming Vested. If a Change of Control occurs and the Grantee has
remained continuously employed by the Company Group from the Effective Date to
the date of such Change of Control, then, notwithstanding any other provision of
this Agreement to the contrary, all Earned RSU’s (determined after calculating
1, above) shall vest on the date of such Change of Control. It is understood
that to the extent a Change of Control occurs after an applicable Performance
Period, any Earned RSUs relating to such previously occurring Performance Period
(as determined by the Committee pursuant to Exhibit A) shall be considered, in
addition to the Earned RSUs calculated pursuant to paragraph 1 above, Earned
RSUs for purposes of this paragraph 2. * * * * * 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform012.jpg]
Exhibit D Restrictive Covenants In consideration for the grant of RSU’s
hereunder, which are expected to vest during Grantee’s employment with the
Company Group over the vesting period, as well as the protection of the Company
Group’s goodwill and Confidential Information, Grantee agrees to the following:
(a) Certain Definitions. For purposes of this Exhibit D, the following terms
shall have the following meanings: (i) Cause ” shall mean Grantee’s: A. willful
and continued failure to comply with the reasonable written directives of the
Company for a period of thirty (30) days after written notice from the Company;
B. willful and persistent inattention to duties for a period of thirty (30) days
after written notice from the Company, or the commission of acts within
employment with the Company Group amounting to gross negligence or willful
misconduct; C. misappropriation of funds or property of the Company Group or
committing any fraud against the Company Group or against any other person or
entity in the course of employment with the Company Group; D. misappropriation
of any corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company Group or to the
benefits of which the Company Group is entitled; E. conviction of a felony
involving moral turpitude; F. willful failure to comply in any material respect
with the terms of this Agreement and such non-compliance continues uncured after
thirty (30) days after written notice from the Company; G. chronic substance
abuse, including abuse of alcohol, drugs or other substances or use of illegal
narcotics or substances, for which Grantee fails to undertake treatment
immediately after requested by the Company or to complete such treatment and
which abuse continues or resumes after such treatment period, or possession of
illegal narcotics or substances on Company premises or while performing
Grantee’s duties and responsibilities. 1 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform013.jpg]
For purposes of this definition, no act, or failure to act, by Grantee will be
considered “willful” if done, or omitted to be done, by Grantee in good faith
and in the reasonable belief that the act or omission was in the best interest
of the Company or required by applicable law. Any termination during the
Employment Term by the Company for Cause shall be communicated by Notice of
Termination to the Grantee. For purposes of this Agreement, a “Notice of
Termination ” means a written notice which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Grantee’s employment for “Cause” The failure by the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder. (ii) “Confidential
Information ” means any information, knowledge or data of any nature and in any
form (including information that is electronically transmitted or stored on any
form of magnetic or electronic storage media) relating to the past, current or
prospective business or operations of the Company Group, that is not generally
known to persons engaged in a business similar to that conducted by the Company
Group, whether produced by the Company Group or any of its consultants, agents
or independent contractors or by Grantee, and whether or not marked
confidential. Confidential information does not include information that (1) at
the time of disclosure is, or thereafter becomes, generally available to the
public, (2) prior to or at the time of disclosure was already in the possession
of Grantee, (3) is obtained by Grantee from a third party not in violation of
any contractual, legal or fiduciary obligation to the Company Group with respect
to that information or (3) is independently developed by Grantee, but not
including the confidential information provided by the Company Group. (iii)
“Restricted Business ” means any the oil and natural gas land contract drilling
business conducted in the United States of America. (b) Nondisclosure of
Confidential Information. Grantee shall hold in a fiduciary capacity for the
benefit of the Company Group all Confidential Information which shall have been
obtained by Grantee during Grantee’s employment and shall not use such
Confidential Information other than within the scope of Grantee’s employment
with and for the exclusive benefit of the Company Group. Following any
termination of employment with the Company Group, Grantee agrees (i) not to
communicate, divulge or make available to any person or entity (other than the
Company Group) any such Confidential Information, except (A) upon the prior
written authorization of the Company Group, (B) as may be required by law or
legal process, (C) as reasonably necessary in connection with the enforcement of
any right or remedy related to this Agreement, or (D) unless no longer
Confidential Information, and (ii) to deliver promptly to the 2 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform014.jpg]
Company Group any Confidential Information in Grantee’s possession, including
any duplicates thereof and any notes or other records Grantee has prepared with
respect thereto. In the event that the provisions of any applicable law or the
order of any court would require Grantee to disclose or otherwise make available
any Confidential Information then Grantee shall, to the extent practicable, give
the Company prior written notice of such required disclosure and an opportunity
to contest the requirement of such disclosure or apply for a protective order
with respect to such Confidential Information by appropriate proceedings. (c)
Limited Covenant Not to Compete. In the event Grantee’s employment is terminated
by Grantee for any reason or by the Company Group for Cause, Grantee agrees that
during the period beginning on the date of such termination and ending on the
twelve (12) month anniversary of the date of such termination: (i) Grantee shall
not, directly or indirectly, for himself or others, own, manage, operate,
control or participate in the ownership, management, operation or control of any
business, whether in corporate, proprietorship or partnership form or otherwise,
that is engaged, directly or indirectly, in the United States in the Restricted
Business; provided, however , that the restrictions contained herein shall not
restrict (A) the acquisition by Grantee of less than 2% of the outstanding
capital stock of any publicly traded company engaged in a Restricted Business or
(B) Grantee from being employed by an entity in which the majority of such
entity’s revenues on a consolidated basis determined in accordance with
generally accepted accounting principles are from activities and businesses that
do not constitute a Restricted Business and provided that Grantee is only
employed by and engaged with divisions and units of such entity that are not
engaged in the Restricted Business; and (ii) Grantee shall not, directly or
indirectly (A) solicit any individual, who, at the time of time of such
solicitation is an employee of the Company Group, to leave such employment or
hire, employ or otherwise engage any such individual (other than employees of
the Company Group who respond to general advertisements for employment in
newspapers or other periodicals of general circulation (including trade
journals)), or (B) cause, induce or encourage any material actual or prospective
client, customer, supplier, landlord, lessor or licensor of the Company Group to
terminate or modify any such actual or prospective contractual relationship that
exists on the date of termination of employment. For purposes of clarity, it is
understood that the provisions of this paragraph D are not applicable if
Grantee’s employment with the Company Group is terminated by the Company Group
without Cause. 3 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform015.jpg]
In addition, it is understood that the provisions of this paragraph C shall
terminate in all respects on the fourth anniversary of the date of the Agreement
to which this Exhibit D is a part. (d) Injunctive Relief; Remedies. The
covenants and undertakings contained in this Exhibit D relate to matters which
are of a special, unique and extraordinary character and a violation of any of
the terms of this Exhibit D will cause irreparable injury to the Company Group,
the amount of which will be impossible to estimate or determine and which cannot
be adequately compensated. Accordingly, the remedy at law for any breach of this
Exhibit D may be inadequate. Therefore, notwithstanding anything to the
contrary, the Company will be entitled to an injunction, restraining order or
other equitable relief from any court of competent jurisdiction in the event of
any breach of any provision of this Exhibit C without the necessity of proving
actual damages or posting any bond whatsoever. The rights and remedies provided
by this Exhibit C are cumulative and in addition to any other rights and
remedies which the Company Group may have hereunder or at law or in equity. The
parties hereto further agree that, if any court of competent jurisdiction in a
final nonappealable judgment determines that a time period, a specified business
limitation or any other relevant feature of this Exhibit D is unreasonable,
arbitrary or against public policy, then a lesser time period, geographical
area, business limitation or other relevant feature which is determined by such
court to be reasonable, not arbitrary and not against public policy may be
enforced against the applicable party. (e) Governing Law of this Exhibit D;
Consent to Jurisdiction. Any dispute regarding the reasonableness of the
covenants and agreements set forth in this Exhibit C, or the territorial scope
or duration thereof, or the remedies available to the Company upon any breach of
such covenants and agreements, shall be governed by and interpreted in
accordance with the laws of the state of Texas, without regard to conflict of
law provisions thereof, and, with respect to each such dispute, the Company and
Grantee each hereby irrevocably consent to the exclusive jurisdiction of the
State of Texas for resolution of such dispute, and further agree that service of
process may be made upon Grantee in any legal proceeding relating to this
Exhibit D by any means allowed under the laws of such state. (f) Grantee’s
Understanding of this Section. Grantee hereby represents to the Company that
Grantee has read and understands, and agrees to be bound by, the terms of this
Exhibit D. Grantee acknowledges that the geographic scope and duration of the
covenants contained in Exhibit C are the result of arm’s-length bargaining and
are fair and reasonable in light of (i) the importance of the functions
performed by Grantee and the length of time it would take the Company Group to
find and train a suitable replacement, (ii) the nature and wide geographic scope
of the operations of the Company Group, (iii) Grantee’s level of control over
and contact with the Company Group’s business and operations in all
jurisdictions where they are located, and (iv) the fact that the Restricted
Business is potentially conducted throughout the geographic area where
competition is restricted by this Agreement. It is the desire and intent of the
parties that the 4 HOU:3760738.2



--------------------------------------------------------------------------------



 
[a1042019roicawardform016.jpg]
provisions of this Agreement be enforced to the fullest extent permitted under
applicable law, whether now or hereafter in effect and therefore, to the extent
permitted by applicable law, the parties hereto waive any provision of
applicable law that would render any provision of this Exhibit D invalid or
unenforceable. 5 HOU:3760738.2



--------------------------------------------------------------------------------



 